Citation Nr: 0722175	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that in a July 2004 rating decision, the RO 
granted the veteran an increased disability rating for his 
PTSD.  An evaluation of 30 percent was assigned, effective 
from March 7, 2003.  This has not satisfied the veteran's 
appeal.


REMAND

The veteran contends that the current 30 percent evaluation 
assigned for his PTSD does not accurately reflect the 
severity of his condition.  The Board is of the opinion that 
further development is required before the Board decides this 
appeal.  In this regard, the Board notes that the most recent 
VA examination in connection with the veteran's service-
connected PTSD was conducted in July 2004.  The veteran has 
indicated that his condition has worsened since that time.  
Specifically, in the June 2007 Written Brief Presentation, 
the veteran's representative, on behalf of the veteran, 
indicated that the veteran was irritable on the job with a 
short temper for the past ten years and exhibited many 
incidents of rage.  He also temporarily lost his job on 
several occasions and was eventually suspended and provided 
with an early retirement with limited benefits.  In addition, 
the veteran's representative noted the veteran's ex-wife's 
report that the veteran was abusive and that he would yell 
and break things during their marriage and that she 
ultimately divorced him because of his PTSD symptoms.  

The veteran also contends that he frequently forgets to pay 
bills on time and that he requires the assistance of his ex-
wife to manage his money.  He also claims that he avoids 
going out to be around other people because he becomes 
irritated very easily.  In fact, the veteran claims that 
although he lives with his sister, he rarely sees her.  
Finally, the veteran's representative indicated that the 
veteran has a GAF score of 50 and that although he has been 
prescribed Paxil and Quetiapine for his PTSD symptoms, he no 
longer takes the medications because they cause him to feel 
excessively drowsy in the morning.  Thus, the Board finds 
that an additional VA examination is warranted to determine 
the current nature and extent of his service-connected 
disability.

In the June 2007 Written Brief Presentation, the veteran's 
representative also indicates that the veteran has 
participated in weekly group therapy at the Wheeling Vet 
Center in Wheeling, West Virginia since 1993.  The Board 
notes that these records are not currently associated with 
the claims folder.  These records could be pertinent to the 
veteran's claim and should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The record also reflects that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent 
evidence in his possession.

2. Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of all records pertaining to 
the veteran's treatment at the Wheeling 
Vet Center in Wheeling, West Virginia and 
any other pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in obtaining 
any such evidence, it should document the 
efforts to obtain the records, and should 
request the veteran and his representative 
to provide a copy of the outstanding 
evidence to the extent they are able to.

3. Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current severity and manifestations of 
his service-connected PTSD. The claims 
folder must be made available to and be 
reviewed by the examiner.

All indicated studies should be performed. 
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

4. The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5. Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



